Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a heat-shrinkable polyester film, a paper tube, the film being wound around the paper tube, the paper tube has an inner diameter of 3 inches, a difference in clearance of the paper tube in a widthwise direction after removal of the film from the film roll is .5 mm or less,” recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014073688, in view of Haruta et al., US 2011/0008607 A1.
	Regarding claims 1-2, JP ‘688 discloses a heat-shrinkable polyester film roll (see abstract, and figures 1-8) comprising: a paper tube (i.e., a paper tube, see paragraph [0084]), a heat-shrinkable polyester film 100 having a shrinking rate in a main shrinking direction of the film after treated in hot water at 80 degrees Celsius for 10 seconds of 20% or more rather than “90 degrees Celsius for 10 seconds of 40%,” and the film being wound around the paper tube to form the heat-shrinkable polyester film roll (see 
	Haruta ‘607 discloses the concept of a heat-shrinkable polyester film being treated in hot water 90 degrees Celsius for 10 seconds (see paragraph [0015]), and unevenness in thickness in a film widthwise direction in a film roll surface layer part is 12% or less (see paragraph [0020]), and each sample measured at intervals of 500 m (see paragraph [0235], claims 3 and 6), and a coefficient of dynamic friction between .1 or more and .55 or less (see paragraph [0023], a static friction to dynamic friction is equal to one or little less, claims 4-5 and 7-8).
	As stated above, JP ‘688 in view of Haruta ‘607 discloses the applicant’s claimed device, but does not explicitly explain the dimension of the paper tube of the inner diameter, a clearance in the widthwise direction after removal of the film from the film roll.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tube of JP ‘688 in view of Haruta ‘607 to include a certain dimension of the tube as claimed by the applicant in order to accommodate and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See a similar invention JP 2008195061.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
SK
1/21/22
/SANG K KIM/           Primary Examiner, Art Unit 3654